PER CURIAM.
In this Anders appeal,1 we affirm the judgment and sentence, but strike the $100.00 public defender fee, which was imposed without informing appellant of his right to contest the amount. See, Fla.R.Crim.P. 3.720(d)(1); Andrews v. State, 660 So.2d 394 (Fla. 5th DCA 1995). The fee is stricken without prejudice to reimpose it after compliance with the rule.
PUBLIC DEFENDER FEE STRICKEN; AFFIRMED AS MODIFIED.
DAUKSCH, PETERSON and THOMPSON, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).